Citation Nr: 1602660	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for limitation of extension of the right knee.

2. Entitlement to an initial compensable rating for limitation of extension of the left knee.

3. Entitlement to a compensable rating for migraine headaches.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1992 to June 1998.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). The Veteran will be notified if further action is required on her part. 


REMAND

The Board has determined that additional medical development is required. 

During the Veteran's April 2012 VA medical examination, the examiner noted that the Veteran did not have any prostrating attacks. However, during her June 2015 videoconference hearing, the Veteran testified that she takes two medications for her migraine headaches. She also testified that she gets these headaches once a week and they last from one to three days. When she gets a headache she has to take her medication and lay down in a dark room. She also testified that because of her headaches she usually works half days and cannot work a full day. 

The Veteran has also alleged that her right knee collapses. Although the right knee is evaluated for limitation of extension, if appropriate she may also receive separate ratings for instability of the knee.

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran under the duty to notify and assist of how to substantiate a claim for TDIU. Provide an appropriate amount of time to respond. 

1. The AOJ should obtain all of the Veteran's outstanding VA and non-VA treatment records for  migraine headaches, knee disorders, and any service-connected disorders. Assist the Veteran by providing appropriate release of information forms. 




2. Once the records are obtained and associated, the AOJ must ensure that the Veteran is scheduled for a VA medical examination to determine the severity of her service-connected migraine headaches. Any and all appropriate tests must be performed.

The CLAIMS FOLDER AND A COPY OF THIS REMAND must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must render specific findings with respect to the frequency and severity of the Veteran's migraine headaches, including prostrating attacks. 

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion he or she did. 

If the VA examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so. A complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls outside the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Schedule the Veteran for a VA knees examination FOR BOTH KNEES in accordance with VA protocols. In addition to range of motion and function studies in accordance with the DBQ procedures, THE EXAMINER MUST REPORT WHETHER THE VETERAN HAS INSTABILITY OF THE LEFT AND/OR THE RIGHT KNEE, and IF THERE IS ANY CLINICAL SUPPORT FOR THE VETERAN'S SUBJECTIVE ASSERTIONS. 

4.  Conduct any appropriate development towards adjudication of the claim for a TDIU.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims, including the raised claim for TDIU. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


